

115 S1377 IS: Reaching Underserved Rural Areas to Lead on Telehealth Act
U.S. Senate
2017-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1377IN THE SENATE OF THE UNITED STATESJune 19, 2017Mr. Wicker introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo remove the limitation on certain amounts for which large non-rural hospitals may be reimbursed
			 under the Healthcare Connect Fund of the Federal Communications
			 Commission, and for other purposes.
	
 1.Short titleThis Act may be cited as the Reaching Underserved Rural Areas to Lead on Telehealth Act. 2.Healthcare connect fundThe Federal Communications Commission shall amend section 54.630 of title 47, Code of Federal Regulations, by striking subsections (b) and (c) and inserting the following:
			
 (b)Participation of non-Rural health care provider sitesAn eligible non-rural health care provider may receive universal service support if— (1)a majority of the locations that the non-rural health care provider serves are in rural areas; and
 (2)the eligible non-rural health care provider serves as a Consortium Leader, as described in section 54.631..